Citation Nr: 1123381	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  05-29 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for sinusitis.

2.  Entitlement to a compensable evaluation for bronchitis prior to September 12, 2006.

3.  Entitlement to an increased evaluation for bronchitis beginning September 12, 2006, evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973.  

This matter is before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2009, the Veteran testified at a video conference hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claim folder.

This appeal previously included a reopened claim for service connection for posttraumatic stress disorder (PTSD).  In January 2011, the Appeals Management Center (AMC) in Washington, DC granted service connection for depressive disorder not otherwise specified claimed as PTSD and assigned a 30 percent evaluation, effective August 24, 2005; and a 10 percent evaluation, effective December 17, 2009.  The Veteran has not contested these initial ratings, and the matter is not in appellate status.

The appeal is REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.







REMAND

During the course of the appeal, the VLJ who presided over the June 2009 hearing left the Board.  As the law requires that the VLJ who conducts the hearing on appeal must participate in any decision made in that appeal pursuant to 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707, the Veteran was given the option of having another hearing, which he accepted.  Thus, the RO should schedule him for the next available Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the next available Travel Board hearing at the Houston VARO and ensure that proper notice procedures pursuant to 38 C.F.R. § 20.702 are followed.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


